DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2010/0073636) in view of Park et al. (US 2017/0123744), and further in view of Sugikawa et al. (US 2006/0018119), and further in view of Nishina (US 2010/0288573).
Regarding claim 1:
Sasaki discloses:
A head up display apparatus comprising: 
an image display apparatus configured to have a light source and a display element and form an image (Fig. 1: 115); 
an image-light projecting means configured to display a virtual image onto a forward part of a vehicle by projecting the image light emitted from the image display apparatus to be reflected on a windshield (as seen in Fig. 1; paragraph 39); and 
a driver's point-of-view sensing means configured to sense a point of view of the driver (paragraph 42). 
Sasaki does not disclose:
(A) “wherein the image light emitted from the image display apparatus is used as illumination light to sense the point of view of the driver in a predetermined state of the vehicle,”
(B) “wherein the illumination light is entirely made of single-color visible light emitted to a face of the driver”
(C) "wherein the illumination light is rectangular-shaped light having a horizontal width corresponding to a horizontal width of the face of the driver," or
(D) "and wherein the driver's point-of-view sensing means senses the point of view of the driver by remitting the illumination light to a certain range on the face of the driver." 



Regarding (A):
Park discloses:
wherein the image light emitted from the image display apparatus is used as illumination light to sense the point of view of the driver in a predetermined state of the vehicle (paragraph 114)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Sasaki the elements taught by Park.
The rationale is as follows:
Sasaki and Park are directed to the same field of art.
Sasaki already senses the point of view of the driver using an image viewer (paragraph 42). Park discloses that the eye position may be detected using the reflection from the light emitted by a display. This is a known technique that one of ordinary skill in the art could have included with predictable results.
Regarding (B):
Sugikawa discloses:
wherein the illumination light is entirely made of single-color visible light emitted to a face of the driver (e.g., paragraph 27).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Sasaki the elements taught by Sugikawa.
The rationale is as follows:
Sasaki and Sugikawa are directed to the same field of art.
A monochrome light is easier and cheaper. Sugikawa shows it can be used in this exact circumstance.
 

Nishina discloses:
projecting rectangular-shaped light having a horizontal width corresponding to a horizontal width of the face of the driver (e.g., paragraph 41: the two lights set to the width of the face are used to detect the driver’s orientation angle).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Sasaki in view of Sugikawa the elements taught by Nishina.
The rationale is as follows:
Sasaki, Park, Sugikawa, and Nishina are directed to the same field of art.
Nishina discloses a known technique that can improve detection of the driver’s orientation. One of ordinary skill in the art could have included it with predictable results.
Regarding (D):
Sasaki, Park, Sugikawa, and Nishina discloses:
Wherein this projected light is the "illumination light" and (taught by Park as discussed above).
wherein the driver's point-of-view sensing means senses the point of view of the driver by reciprocating the illumination light in a certain range on the face of the driver (again, taught by Park).
Regarding claim 3:
Sasaki, etc., discloses:
wherein the predetermined state of the vehicle includes a state in which the driver is takes a driver seat (shown in the figures of Sasaki: since the method depends on finding the face/eye of the driver, and it looks in the driver’s seat, this is necessary). 
Regarding claim 7:
Sasaki, etc., discloses:

 Regarding claim 8:
Sasaki, etc., discloses:
wherein the driver's point-of-view sensing means further detects a position of the point of view of the driver in a deep direction (e.g., Sasaki paragraphs 51-55). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Park, Sugikawa, and Nishina, as applied to claim 1 above, and further in view of Hatekeyama et al. (US 2013/0249395)
Regarding claim 2:
Sasaki, etc., discloses a head up display apparatus as discussed above.
Sasaki, etc., does not disclose:
“wherein the predetermined state of the vehicle is a state in which a running speed of the vehicle does not reach a predetermined value.”
Hatekeyama discloses:
wherein the predetermined state of the vehicle is a state in which a running speed of the vehicle does not reach a predetermined value (e.g., paragraphs 56, 60).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Sasaki, etc., the elements taught by Hatakeyama.
The rationale is as follows:
Sasaki, etc, and Hatekeyama are directed to the same field of art.
This can improve operability and safety of the vehicle. One of ordinary skill in the art could have included it with predictable results.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Park, Sugikawa, and Nishina, as applied to claim 1 above, and further in view of Kumon et al. (US 2013/0138392)
Regarding claim 4:
Sasaki in view of Sugikawa discloses a head up display apparatus as discussed above.
Sasaki in view of Sugikawa does not disclose:
“ wherein the predetermined state of the vehicle includes a state in which the driver activates the vehicle.”
 Kumon discloses:
wherein the predetermined state of the vehicle includes a state in which the driver activates the vehicle (paragraph 73).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Sasaki in view of Sugikawa the elements taught by Kumon.
The rationale is as follows:
Sasaki, Sugikawa, and Kumon are directed to the same field of art.
This seems pretty obvious in and of itself. But in very similar circumstances Kumon explicitly discusses activating a similar display when the vehicle is started. One of ordinary skill in the art could have included this with predictable result.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Park, Sugikawa, and Nishina as applied to claim 1 above, and further in view of Biocca et al. (US 2005/0083248).
Regarding claim 6:
Sasaki, etc., discloses a head up display apparatus as discussed above.
Sasaki, etc., does not disclose:
“wherein grid display is further added to the rectangular-shaped light.”
Biocca discloses:
adding a grid display (paragraph 84).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Sasaki, etc., the grid display of Biocca.
The rationale is as follows:
Sasaki, etc., and Biocca are directed to the same field of art.
Biocca uses this grid as part of the calibration process. Sasaki, etc., could similarly use it to improve calibration. This is a known improvement one of ordinary skill in the art could have included with predictable results.
 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Park, Sugikawa, and Nishina, as applied to claim 1 above, and further in view Sekiya et al. (US 2014/0152711).
Regarding claim 9:
Sasaki, etc., discloses a head up display apparatus as discussed above.
Sasaki, etc., does not disclose:
“wherein the illumination light generated by the image is white light.”
Sekiya discloses:
wherein the illumination light generated by the image is white light (Sekiya combines light from RGB lasers as per paragraph 100 into single white light where the white balance is controlled as per paragraph 128).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Sasaki, etc., the elements taught by Sekiya.
The rationale is as follows:
Sasaki, etc., and Sekiya are directed to the same field of art.
Sasaki, etc., already discloses a monochrome display. Sasaki discloses the light source could be a laser (Sasaki paragraph 40). It seems quite typical for a single color display (Sugikawa paragraph 27) display to be white, but it isn’t explicitly disclosed. Sekiya explicitly teaches that the display could be white. One of ordinary skill in the art could have included this with predictable results.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Park, Sugikawa, and Nishina, as applied to claim 1 above, and further in view of Suzuki et al. (US 2011/0133916).
Regarding claim 10:
Sasaki, etc., discloses a head up display apparatus as discussed above.
Sasaki, etc.,does not disclose:
“ wherein the driver's point-of-view sensing means further includes a means configured to alert the driver of a detection result of the driver's point-of-view sensing means through audio.”
Suzuki discloses:
wherein the driver's point-of-view sensing means further includes a means configured to alert the driver of a detection result of the driver's point-of-view sensing means through audio (e.g., paragraph 15, where it follows from this that when the system is first activated it will make a sound).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Sasaki, etc., the elements taught by Suzuki.
The rationale is as follows:
Sasaki, etc., and Suzuki are all directed to the same field of art.
Providing a notification sound can improve usability and make the driver aware of information more quickly (Suzuki paragraph 15). This is a known improvement

Response to Arguments
Applicant's arguments filed 10 February 2022 have been fully considered but they are not persuasive.
Applicant argues first (really page 7) that Sasaki doesn’t disclose every element of the claim. There is no argument here as the rejection states this: the other references are relied upon for the missing elements.
	Applicant next (page 8) argues Sugikawa doesn’t disclose “wherein the image light emitted from the display apparatus is used as illumination light to sense the point of view of the driver in a predetermined state of the vehicle.” Again, this true. Park is relied upon to teach using the display light to sense the point of view (note that because of applicant’s amendment the order of the references relied upon has been changed, but the same combination of references is being used for claim 1).
	Applicant goes on to argue Sugikawa doesn’t teach “wherein the illumination light is entirely made of single-color visible light.” But Sugikawa does disclose this (e.g., paragraph 27).
	Applicant’s argument seems really to be that Sasaki doesn’t disclose some elements of the claim, and Sugikawa doesn’t disclose all of the missing elements. But that’s not the rejection. Sasaki, Park, Sugikawa, and Nishina are relied on together to teach the combination. Although that is a few references, really the claim is very close to what is disclosed in Sasaki alone, and the others are relied upon for relatively minor elements.
	Therefore applicant’s arguments are not persuasive.
	It should be noted – although applicant didn’t argue this claim – that the ground of rejection for caim 9 has been changed, as Sekiya more clearly shows the amended language 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694